JOHNSTONE, Chief District Judge,
concurring.
I concur with the holding in Judge Martin’s opinion in this case to the same degree and for the same reasons that I concurred in Lovvorn v. City of Chattanooga, 846 F.2d 1539 (6th Cir.).
As in Lovvorn, I do not consider the “potential,” “significant” or “irretrievable harm” which might be visited upon society by drug-using public employees to be proper justification for a search, nor do I find it necessary to add this new and indeterminate factor into our fourth amendment analysis of this case. I base my decision herein on the fact that there was no objective evidence in this case of a systemic drug problem in the police department or that any individual policeman to be tested in 1987 might have a drug problem. Con*1569sequently there are no specific, articulable, objective facts which would justify the imposition of warrantless, mandatory urinalysis of the policemen in this case.